COLLIER, C. J.
The facts of this case may be thus suc-cintly stated; the defendant in virtue of an execution, which he held as a deputy sheriff, levied on the plaintiff’s corn, which he removed in a few days; that under the execution and levy, the sheriff sold it, and A. Hill became the purchaser; Hill and defendant both bid at the sale, and the sheriff jestingly remarked to them, that they had better compromise and divide the corn; after which they continued to bid against each other. In all this we discover nothing which entitles the plaintiff to recover for a conversion against the defendant, if the case had been submitted to the court on a demurrer to evidence. The inquiry then, as to the price at which the com sold, was wholly unimportant; but if the burthen of proving the fairness of the sale had been, thrown upon the defendant, we can discover no objection to the question, whether it did not sell for as much as was usual at sales by the sheriff. Such sales we are aware are not always a proper test of value, owing to different causes which need not be particularized; and it would therefore seem quite as pertinent to ask the question in the form in which it was proposed by the defendant as to inquire if the corn sold at the usual market price.
The question whether a deputy could buy property at a sale made by the sheriff, did not arise out of the facts, as it was shown that although he bid, he did not become the purchaser. But we would remark without intending to adjudicate the point, that we cannot very well conceive upon what principle such a privilege should be denied him; the case does not come within the reason of the rule, which inhibits one from-purchasing at a sale made by himself, nor docs it seem to us to involve any question of policy.
The charge of the court, that no combination between the defendant and Hill, unless connived at or participated in by the sheriff as well as that prayed upon the same point, were not called for by the evidence, and whether givén, or withheld, could not have prejudiced the plaintiff They present grave questions, and open an extensive field for legal inquiry, which, as it is unnecessary, we decline entering upon. Our conclusion is, that the judgment of the circuit court must be affirmed.